                      Case 18-11356                 Doc 23           Filed 10/30/18 Entered 10/30/18 11:52:02                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   MAISHA M BELL                                                                   §           Case No. 18-11356
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/18/2018 . The undersigned trustee was appointed on 04/18/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 9,055.52

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                              0.00
                                                     Bank service fees                                                                   20.00
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                    2,650.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 6,385.52

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-11356                  Doc 23          Filed 10/30/18 Entered 10/30/18 11:52:02                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 09/13/2018 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,390.55 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,390.55 , for a total compensation of $ 1,390.55 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/29/2018                                     By:/s/KAREN R. GOODMAN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 18-11356              Doc 23     Filed 10/30/18 Entered 10/30/18 11:52:02                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-11356                         JPC            Judge:        Jacqueline P. Cox                            Trustee Name:                      KAREN R. GOODMAN
Case Name:            MAISHA M BELL                                                                                              Date Filed (f) or Converted (c):   04/18/2018 (f)
                                                                                                                                 341(a) Meeting Date:               06/06/2018
For Period Ending:    10/29/2018                                                                                                 Claims Bar Date:                   09/13/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2017 Tax Refund (u)                                                                  9,921.00                    9,921.00                                                9,055.52                           FA
  2. 2016 Nissan Infiniti                                                                30,000.00                   24,950.00                                                       0.00                        FA
  3. Household Goods & Furniture                                                             600.00                       0.00                                                       0.00                        FA
  4. Electronics                                                                             400.00                       0.00                                                       0.00                        FA
  5. Clothes                                                                                 400.00                       0.00                                                       0.00                        FA
  6. Jewelry                                                                                  25.00                       0.00                                                       0.00                        FA
  7. CASH                                                                                    125.00                       0.00                                                       0.00                        FA
  8. Deposits of money--Credit Union Checking Account                                        200.00                       0.00                                                       0.00                        FA
  9. Retirement Account with Employer                                                    17,000.00                        0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $58,671.00                  $34,871.00                                               $9,055.52                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  9/30/18: Awaiting amendment of claim for car to unsecured in amount of deficiency after sale by Nissan; file TFR.



  RE PROP #              1   --   The tax refund was originally unscheduled. Although it was scheduled in the amended
                                  schedules, part of the exemption claimed by the Debtor in the amount of $5200 was
                                  challenged by the Trustee and the Debtor eventually filed an Amended Schedule C
                                  removing $2550 of the exemption, leaving a valid exemption of $2650.
  RE PROP #              2   --   Although Debtor did not schedule a lien on her original schedules, Nissan filed a
                                  secured claim in the amount of $43,098.08. The vehicle was returned and sold by
                                  Nissan and its claim was amended to an unsecured claim in the amount of $42,551.55
                                  on 10/12/18. On Debtor's Amended Schedules filed on 6/21/18 she indicated that she
                                  did not own a car.


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 18-11356
Initial Projected Date of Final Report (TFR): 03/31/2019
                                                           Doc  23 Filed 10/30/18 Entered 10/30/18 11:52:02
                                                            Current Projected Date of Final Report (TFR): 03/31/2019
                                                                                                                       Desc Main
                                                                          Document             Page 4 of 11
                                                                                                                                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                  Page:           1
                                         Case 18-11356                 Doc 23 Filed 10/30/18
                                                                                           FORM 2Entered 10/30/18 11:52:02                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-11356                                                                                              Trustee Name: KAREN R. GOODMAN                                           Exhibit B
      Case Name: MAISHA M BELL                                                                                              Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3854
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2602                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   08/22/18             1          United States Treasury                    2017 Tax Refund (including                            1224-000                 $9,055.52                                 $9,055.52
                                                                             $147.63 interest)
   08/30/18            101         Maisha Bell                               Wildcard exemption                                    8100-002                                     $2,650.00             $6,405.52
                                   7825 South Bennett Avenue, Apt. 2
                                   Chicago, Illinois 60649
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $6,395.52
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $6,385.52
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                  $9,055.52           $2,670.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                       $9,055.52           $2,670.00
                                                                                                                   Less: Payments to Debtors                    $0.00           $2,650.00
                                                                                                             Net                                            $9,055.52               $20.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $9,055.52           $2,670.00
                                                                                                                                                           Page:     2
                                 Case 18-11356    Doc 23          Filed 10/30/18 Entered 10/30/18 11:52:02         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX3854 - Checking                                          $9,055.52                 $20.00             $6,385.52
                                                                                                           $9,055.52                 $20.00             $6,385.52

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $9,055.52
                                            Total Gross Receipts:                      $9,055.52




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-11356               Doc 23       Filed 10/30/18 Entered 10/30/18 11:52:02        Desc Main
                                                            Document     Page 7 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 18-11356                                                                                                   Date: October 30, 2018
Debtor Name: MAISHA M BELL
Claims Bar Date: 9/13/2018


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed            Allowed
           KAREN R. GOODMAN                    Administrative                                     $0.00          $1,390.55          $1,390.55
100        Taft Stettinius & Hollister, LLP
2100       kgoodman@taftlaw.com




2P         DEPARTMENT OF TREASURY-             Priority                                           $0.00          $1,007.29          $1,007.29
280        INTERNAL REVENUE SERVICE
5800       PO BOX 7346
           PHILADELPHIA, PA 19101-7346


1          PORTFOLIO RECOVERY                  Unsecured                                          $0.00            $504.93            $504.93
300        ASSOCIATES, LLC
7100       SUCCESSOR TO GE CAPITAL
           RETAIL BANK
           (JC PENNEY CREDIT CARD)
           POB 41067
           NORFOLK, VA 23541

2U         Dept of Treasury/IRS                Unsecured                                          $0.00            $289.49            $289.49
300
7100




3          QUANTUM3 GROUP LLC AS               Unsecured                                          $0.00          $1,296.42          $1,296.42
300        AGENT FOR
7100       MOMA FUNDING LLC
           PO BOX 788
           KIRKLAND, WA 98083-0788

4          T MOBILE/T-MOBILE USA INC           Unsecured                                          $0.00          $1,288.44          $1,288.44
300        BY AMERICAN INFOSOURCE
7100       AS AGENT
           4515 N SANTA FE AVE
           OKLAHOMA CITY, OK 73118

5          DIRECTV, LLC                        Unsecured                                          $0.00             $87.64             $87.64
300        BY AMERICAN INFOSOURCE
7100       AS AGENT
           4515 N SANTA FE AVE
           OKLAHOMA CITY, OK 73118

6          NISSAN MOTOR ACCEPTANCE             Unsecured                                          $0.00         $19,623.83         $19,623.83
300        POB 660366
7100       DALLAS. TX 75266-0366




                                                                           Page 1                     Printed: October 30, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 18-11356              Doc 23          Filed 10/30/18 Entered 10/30/18 11:52:02                                 Desc Main
                                                             Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-11356                                                                                                                             Date: October 30, 2018
Debtor Name: MAISHA M BELL
Claims Bar Date: 9/13/2018


Code #     Creditor Name And Address          Claim Class        Notes                                               Scheduled              Claimed             Allowed
7          NISSAN MOTOR ACCEPTANCE            Unsecured                                                                  $0.00            $19,623.83               $0.00
300        POB 660366
7100       DALLAS. TX 75266-0366                                 Claim Withdrawn on 10/18/18, the same date it was filed.




           Case Totals                                                                                                      $0.00         $45,112.42         $25,488.59
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                                           Printed: October 30, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-11356              Doc 23    Filed 10/30/18 Entered 10/30/18 11:52:02              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-11356
     Case Name: MAISHA M BELL
     Trustee Name: KAREN R. GOODMAN
                         Balance on hand                                              $                  6,385.52

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: KAREN R. GOODMAN                 $         1,390.55 $                0.00 $         1,390.55
                 Total to be paid for chapter 7 administrative expenses               $                  1,390.55
                 Remaining Balance                                                    $                  4,994.97


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 1,007.29 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                      Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                    of Claim              to Date          Payment
                          DEPARTMENT OF
                          TREASURY-INTERNAL
     2P                   REVENUE SERVICE   $                  1,007.29 $              0.00 $            1,007.29




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-11356             Doc 23   Filed 10/30/18 Entered 10/30/18 11:52:02             Desc Main
                                             Document     Page 10 of 11




                 Total to be paid to priority creditors                                $               1,007.29
                 Remaining Balance                                                     $               3,987.68


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 23,090.75 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 17.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          PORTFOLIO RECOVERY
     1                    ASSOCIATES, LLC    $                    504.93 $              0.00 $            87.20
     2U                   Dept of Treasury/IRS            $       289.49 $              0.00 $            49.99
                          QUANTUM3 GROUP
     3                    LLC AS AGENT FOR                $     1,296.42 $              0.00 $           223.89
                          T MOBILE/T-MOBILE
     4                    USA INC                         $     1,288.44 $              0.00 $           222.51
     5                    DIRECTV, LLC                    $        87.64 $              0.00 $            15.14
                          NISSAN MOTOR
     6                    ACCEPTANCE                      $    19,623.83 $              0.00 $         3,388.95
                 Total to be paid to timely general unsecured creditors                $               3,987.68
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-11356              Doc 23   Filed 10/30/18 Entered 10/30/18 11:52:02           Desc Main
                                             Document     Page 11 of 11




                                                          NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
